Citation Nr: 1822621	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-28 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had honorable active military service from February to March of 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Although the Veteran requested a Board hearing on his VA Form 9, he later withdrew that request in May 2016.    


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim service connection for a right eye disorder in a May 2008 rating decision.  Notice of that decision was sent to the Veteran on May 23, 2008.  Although he initiated an appeal by filing a Notice of Disagreement in June 2008, he neither filed a timely substantive appeal in response to the September 2008 Statement of the Case (within 60 days of the Statement of the Case or within one year of the notice of the rating decision) nor submitted new and material evidence relating to the claim within one year of the rating decision.  Consequently, the May 2008 rating decision is final.

2.  None of the new evidence received subsequent to the last final decision in May 2008 in support of the Veteran's claim for service connection for a right eye disorder is material.


CONCLUSIONS OF LAW

1.  The May 2008 RO rating decision that denied service connection for a right eye disorder is final.  38 U.S.C. § 7105(b), (c) (2012); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2017).

2.  New and material evidence has not been received, and the Veteran's claim for service connection for a right eye disorder is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2011 statement from the Veteran, along with other statements he has submitted to his congressman, the Veteran has made contentions about his claim being pending since his original September 2007 claim and there has been no determination since that time.  Unfortunately, the record does not support such a contention and the Board feels it necessary to discuss in detail the procedural history of this case in order to explain the decision made herein so that the Veteran is made full aware of the decisions made in his case and why the Board is making the decision it is at this time.

I.  Procedural Background

The Veteran originally filed a claim for service connection for the condition of being "blind in right eye" in September 2007, which he claim had its onset in service in March 1977 and had been present since then.  In a May 2008 rating decision, the RO denied service connection for "right traumatic maculopathy" because the evidence (essentially the service treatment records) shows this condition existed prior to service and there was no evidence that it was permanently worsened as a result of service.  None of the private medical evidence received in conjunction with this decision showed post-service treatment for the Veteran's right eye disorder.  Notification of this rating decision was sent on May 23, 2008.  The Veteran submitted a Notice of Disagreement in June 2008 with the RO's decision initiating an appeal.  The RO issued a Statement of the Case in September 2008 continuing the denial.  No substantive appeal was received relating to the issue of service connection for a right eye disorder (or any other of the claims listed in the Statement of the Case) within the appropriate time frame (prior to May 23, 2009).  

In February 2010, the Veteran filed a VA 21-526, Veterans Application of Compensation or Pension, again seeking service-connected compensation or nonservice-connected pension related to his multiple disabilities, although he did not list his right eye disorder at that time.  In March 2010, he called into VA to add his right eye disorder to his claim.  See VA Form 21-0820.  The RO took the Veteran's claim as a petition to reopen the previously denied claim and sent the Veteran a notice letter in March 2010 advising him that his claim had been denied in May 2008 and that he had to submit new and material evidence to reopen his claim, as well as how to establish the underlying claim for service connection.  

In August 2010, the RO denied reopening the Veteran's claim for service connection for right traumatic maculopathy (claimed as a right eye condition) because the evidence received was not new and material.  The RO explained that the recent VA treatment records received show continued complaints of a right eye condition, but do not provide evidence of a relationship of it and his military service  Thus, although these VA treatment records are considered new evidence, they are not considered material.

The Veteran did not respond directly to VA regarding the August 2010 rating decision.  Instead he contacted his congressman.  In March 2011, VA received correspondence from the Veteran's congressman requesting a status update on the Veteran's claim.  The RO took the Veteran's statement submitted along with the congressman's request as a new claim to reopen for service connection for a right eye disorder and sent the Veteran a notice letter.  The Veteran responded with the April 2011 statement initially mentioned above in a somewhat negative manner claiming that there has been no disposition of his claim, which was first filed in September 2007.  He did, however, submit a VA 21-4142 identifying treatment receives at the VA Medical Center in Memphis, Tennessee.  Consequently, those treatment records were obtained in conjunction with his claim.  Despite these new VA treatment records, however, the RO continued to deny reopening the Veteran's claim for service connection for right traumatic maculopathy (claimed as right eye condition) because the evidence received was not new and material.  The Veteran submitted a timely Notice of Disagreement in July 2011.  The RO issued a Statement of the Case in June 2014, and the Veteran perfected his appeal by filing a timely VA Form 9 in August 2014.  On his VA Form 9, the Veteran had requested an in-person hearing before the Board at the RO.  However, when notified in May 2016 that he had been placed on the list of persons waiting for such a hearing, he withdrew his hearing request.  Consequently, his appeal was forwarded to the Board and his representative was provided an opportunity to submit an Informal Hearing Presentation, which was received in March 2018.  

II.  Analysis

The Veteran's claim for service connection for a right eye disorder was previously denied by the RO in a rating decision issued in May 2008.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  

Furthermore, if new and material evidence was received during an applicable appellate period following an RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. §  3.156 (b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. §  3.156 (b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156 (a).  See Young, 22 Vet. App. at 468.

Although the Veteran initiated an appeal as to the May 2008 rating decision by filing a Notice of Disagreement, he failed to perfect it by filing a timely substantive appeal.  Such an appeal needed to be filed no later than 60 days from the date of the Statement of the Case or within one year of the issuance of the rating decision.  In this case, the rating decision was issued on May 23, 2008 and the Statement of the Case was issued in September 2008.  Consequently, the latest date the Veteran could have filed a substantive appeal was May 23, 2009.  A review of the Veteran's filings after the Statement of the Case does not show any document related to the issue of the appeal for service connection for a right eye disorder that could be construed to indicate the Veteran wished to continue his appeal of this issue to the Board.  Consequently, the Board has no option but to find that the Veteran failed to perfect his appeal.  Therefore, that decision is final based upon the Veteran's failure to disagree or perfect a timely appeal as to that rating decision.  38 U.S.C. § 7105.

Furthermore, the Board notes that no exception has been met that would affect the finality of the initial decision.  No new and material evidence was received within one year of these rating decision and no new relevant service treatment records have been received that would have been in existence and available at the time of the prior adjudication.  See 38 C.F.R. § 3.156 (b) and (c).  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The RO originally denied the Veteran's claim for service connection for a right eye disorder on the basis that it was a pre-exisiting  condition that was not aggravated during the Veteran's active military service.  Consequently, in order to be material, the new evidence submitted must show that the right eye disorder was aggravated during active service.  The Veteran's enlistment examination clearly notes a defect in visual acuity of the right eye of 20/400.  Unfortunately, the Board finds that the new evidence received since the last final decision in May 2008 does not provide evidence to assist in establishing that fact.  Therefore, although new, it is not material evidence to reopen the Veteran's claim.

The only new evidence received since the May 2008 rating decision are VA treatment records from the VA Medical Center in Memphis, Tennessee from 2008 through 2014.  These treatment records show current treatment for the Veteran's right eye conditions that include cataracts, bilaterally, right worse than left; optic nerve hypoplasia, right eye; amblyopia, deprivational, of the right eye (it appears that this was originally thought to be due to the injury the Veteran reports occurred as a child at age 6, but that etiology was then thought unlikely and rather this is due to optic nerve head hypoplasia, see March 13, 2012 Optometry note); ocular hypertension, right eye; presbyopia, bilaterally.  None of this evidence relates the Veteran's right eye problems to his period of active service, much less even mentions his period of service.  The Veteran himself at no time related his problems to his active service, but to his childhood injury.

The Board acknowledges that the Veteran has submitted statements arguing that consideration of his case should be made on the basis of aggravation.  However, none of these statements provide any facts or details of how the Veteran's right eye disorder was aggravated by his active service.  The mere allegation of a theory of entitlement to service connection is insufficient to reopen the previously denied claim.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  Actual submission of  new and material evidence in support of that theory of entitlement is necessary.  Id.  Consequently, the Veteran's statements are not new and material evidence sufficient to reopen his claim.

As there is no new evidence to even suggest that the Veteran's right eye disorder worsened during his active service, the Board finds that new and material evidence has not been submitted to reopen the previously denied claim for service connection for a right eye disorder.  Therefore, the Veteran's appeal must be denied.


ORDER

New and material evidence having not been received, the Veteran's claim to reopen for service connection for a right eye disorder is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


